Citation Nr: 1815745	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-33 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to November 29, 2010, for the award of service connection for posttraumatic stress disorder (PTSD) with depressive features.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Philadelphia Department of Veterans Affairs (VA) Regional Office (RO) that reconsidered a February 2013 rating decision that, in pertinent part, granted service connection for PTSD with depressive features, rated 70 percent, effective November 29, 2010.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, the Veteran requested, and was granted, a 30-day abeyance period for submission of additional evidence; no additional evidence was received.  In July 2017, he appointed a new representative, the Pennsylvania Department of Military and Veterans Affairs.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  

It appears VA treatment records are outstanding.  Records of VA psychiatric treatment from prior to October 2009 and from July 2011 are associated with the record, but in statements and at the October 2015 Board hearing, the Veteran reported he sought continuous VA treatment for his PTSD, including at the Coatesville VA Medical Center (VAMC) and Philadelphia VAMC.  Thus, it appears records of VA psychiatric treatment from October 2009 to July 2011 are outstanding.  A November 2011 VA treatment summary notes he was last seen at the Coatesville VAMC on August 10, 2009, but additional records and his October 2015 testimony indicate he was seen subsequently.  The Board recognizes that determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary, but without examining any such outstanding VA treatment records, the Board cannot find that they would not be relevant.  As all outstanding records of VA psychiatric evaluations or treatment from September 2009 to October 2010 could be pertinent (and perhaps critical) evidence (and because VA records are constructively of record), they must be obtained.

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) evaluations or treatment the Veteran received for PTSD from October 2009 to July 2011, to specifically include any from the Coatesville or Philadelphia VAMCs. If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should then review the entire record and readjudicate the claim for an effective date prior to November 29, 2010, for the grant of service connection for PTSD.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

